Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Claims 21-40 are pending.  Claims 21-40 are examined on the merits.


Claim Rejections –35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


	           Claims 21, 24, and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Finegold (US 20040170617 A1), as evidenced by Wikipedia (Multiple Sclerosis from Wikipedia, accessed on 7/27/2022, pp 1-35)*.	            
 Finegold teaches a method of treating or preventing a disease associated with an abnormal gastrointestinal flora, said method comprising administering to a patient suffering therefrom an antimicrobial composition effective against the abnormal microorganism in an amount effective for treating said disease, wherein the antimicrobial composition is an antibacterial agent and/or a probiotic agent comprising at least one of the bacterial species that is a normal, benign inhabitant of a human gut (see claim 1). Finegold teaches the method of claim 1, wherein said disease is selected from the group consisting of hospital-acquired infection from abnormal bowel flora, juvenile rheumatoid arthritis, multiple-sclerosis (thus a method for treating multiple sclerosis in a human subject), etc. (see claim 6). Finegold teaches the method of claim 1, wherein said probiotic agent is selected from the group consisting of … Bifidobacterium, Lactobacillus, …Streptococcus…, and mixtures thereof (thus live non-pathogenic bacteria, etc. (see claim 10) (thus an isolate from human gut flora, thus a bacterial isolate from multiple bacterial genera, thus claim 21 is met). Finegold teaches the method of claim 1, wherein the antimicrobial composition is in the form of a tablet or capsule which is enteric coated (see claim 11) (thus orally administering a pharmaceutical composition to the subject). Finegold teaches a suitable probiotic mixture is composed of at least one, preferably at least three, more preferably a larger number, of the species listed in Table 2 and others in about the proportions found normally in the colon [0055].
As evidenced Wikipedia, symptoms of multiple sclerosis includes blurred vision, muscle spasms, feeling tired, acute or chronic pain, bladder and bowel difficulties etc. (page 3, 1st paragraph) (thus claims 33 and 40 are met).
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claims 21, 32, and 33 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brostad et al (WO 2003028745 A1), as evidenced by Wikipedia (Multiple Sclerosis from Wikipedia, accessed on 7/27/2022, pp 1-35)*.
Brostad et al teach a pharmaceutical, veterinary or alimentary composition comprising one or more bacterial strains capable of lowering the concentration of intestinal pathogenic peptides (see claim 1). Composition according to claim 1, wherein said intestinal pathogenic peptides are causative agent for disease or disorders selected from the group comprising multiple sclerosis etc. (see claim 3). Composition according to claim 1, wherein one of said bacterial strains are selected from the group comprising Lactobacillus sp. (see claim 14) (thus claim 21 is met; thus an isolate from human gut flora, thus a bacterial isolate from multiple bacterial genera). Composition according to claim 1, wherein said bacterial strains are present in lyophilized form (see claim 24) (thus claim 32 is met, thus live). Composition according to claim 1, wherein said composition are in the form of capsules, solutions or drinkable suspensions (thus orally administering) or powder in sachets (see claim 25). Use of a composition in according with claim 28, wherein one of said disease or disorder is selected from the group comprising multiple sclerosis (see claim 29) (thus a method for treating multiple sclerosis in a human subject).
As evidenced Wikipedia, symptoms of multiple sclerosis includes blurred vision, muscle spasms, feeling tired, acute or chronic pain, bladder and bowel difficulties etc. (page 3, 1st paragraph) (thus claims 33 and 40 are met). The condition begins in 85% of cases as a clinically isolated syndrome (CIS) over a number of days (page 3, last paragraph) (thus claims 30 and 38 are met). Relapsing-remitting MS is characterized by unpredictable relapses followed by periods of months to years of relative quiet (remission) with no new signs of disease activity (page 8, 2nd paragraph from the bottom) (thus claims 31 and 39 are met). The name multiple sclerosis refers to the numerous glial scars (or sclerae – essentially plaques or lesions) that develop on the white matter of the brain and spinal cord (page 3, 1st paragraph).
Therefore, the reference is deemed to anticipate the instant claim above.
*This reference is cited merely to relay an intrinsic property and is not used in the basis for rejection per se.

Claim Rejections –35 USC § 103

The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 21-24, 28-31, 33, 34, and 38-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Finegold and Wikipedia as applied to claims 21, 24, and 33 above, and further in view of Galland (Galland, The Gut Microbiome and the Brain. Journal of medicinal food (2014), Volume 17, Number 12, pp. 1261-1272).
The teachings of Finegold and Wikipedia are set forth above and applied as before.
The teachings of Finegold and Wikipedia do not specifically teach at least two or three of Lactobacillus, Streptococcus and Bifidobacterium in claims 22, 23, and 34; administering prebiotics in claims 28 and 29; or treating RRMS in claims 30, 31, 38, and 39. 
Galland teaches the human gut microbiome impacts human brain health in numerous ways: (1) Structural bacterial components such as lipopolysaccharides provide low-grade tonic stimulation of the innate immune system. Excessive stimulation due to bacterial dysbiosis, small intestinal bacterial overgrowth, or increased intestinal permeability may produce systemic and/or central nervous system inflammation. (2) Bacterial proteins may cross-react with human antigens to stimulate dysfunctional responses of the adaptive immune system. (3) Bacterial enzymes may produce neurotoxic metabolites such as D-lactic acid and ammonia. Even beneficial metabolites such as short-chain fatty acids may exert neurotoxicity. (4) Gut microbes can produce hormones and neurotransmitters that are identical to those produced by humans. Bacterial receptors for these hormones influence microbial growth and virulence. (5) Gut bacteria directly stimulate afferent neurons of the enteric nervous system to send signals to the brain via the vagus nerve. Through these varied mechanisms, gut microbes shape the architecture of sleep and stress reactivity of the hypothalamic-pituitary-adrenal axis. They influence memory, mood, and cognition and are clinically and therapeutically relevant to a range of disorders, including alcoholism, chronic fatigue syndrome, fibromyalgia, and restless legs syndrome. Their role in multiple sclerosis (thus the claimed condition in claim 21) and the neurologic manifestations of celiac disease is being studied. Nutritional tools for altering the gut microbiome therapeutically include changes in diet, probiotics, and prebiotics (see Abstract).
Galland teaches Probiotics and prebiotics may limit production of D-lactic acid in the gut but should be chosen carefully. The combination, called a symbiotic, allowed reduction in colonic absorption of D-lactate by limiting the growth of D-lactate-producing bacteria and stimulating intestinal motility (page 1263, 2nd column, last paragraph). Administration of synbiotics has been proposed for all patients with cirrhosis as a way to prevent MHE (page 1264, 1st column, 2nd paragraph from the bottom). Galland teaches Tillisch et al. administered a fermented dairy product containing Bifidobacterium animalis ssp. Lactis, Streptococcus thermophiles, Lactobacillus bulgaricus, and Lactococcus lactis ssp. Lactis to a group of healthy women for 4 weeks. Participants underwent functional magnetic resonance imaging before and after to measure resting brain activity and response to an emotional reactivity test. A control group received the same dairy product without the probiotics. Use of the probiotic drink was associated with changes in midbrain connectivity and a reduced task-related response in brain regions that control central processing of emotion and visceral sensation (page 1266, 1st column, 1st paragraph). Galland teaches Prebiotics, probiotics, and fermented foods such as yogurt may influence the impact of the gut microbiome on the CNS and have shown significant effects on brain function in a number of experimental trials and clinical studies. Along with diet, these functional food components may offer future opportunities for altering the microbiome to enhance cognitive or emotive function and prevent or treat neurologic disorders (page 1267, 2nd column, last paragraph).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use at least two or three of Lactobacillus, Streptococcus and Bifidobacterium in claims 22, 23, and 34 since Finegold teaches a suitable probiotic mixture is composed of at least one, preferably at least three, more preferably a larger number, of the species listed in Table 2 and others in about the proportions found normally in the colon.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat RRMS with the claimed probiotics since as evidenced by Wikipedia, Relapsing-remitting MS is a type of MS that is characterized by unpredictable relapses followed by periods of months to years of relative quiet (remission) with no new signs of disease activity.
It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to administer prebiotics in claims 28 and 29 since Galland teaches Prebiotics, probiotics, and fermented foods such as yogurt may influence the impact of the gut microbiome on the CNS and have shown significant effects on brain function in a number of experimental trials and clinical studies. Since Galland teaches administration of synbiotics has been proposed for all patients with cirrhosis, one of the ordinary skill in the art would have been motivated to administer prebiotics together with probiotics to treat MS which is caused by lesions on brain.
	        From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  

Claims 21-27, 30-31, and 33-40 are rejected under 35 U.S.C. 103(a) as being unpatentable over Finegold and Wikipedia as applied to claims 21, 24, and 33 above, and further in view of De Simone (WO 03022255 A2).
The teachings of Finegold and Wikipedia are set forth above and applied as before.
The teachings of Finegold and Wikipedia do not specifically teach at least two or three of Lactobacillus, Streptococcus and Bifidobacterium in claims 22, 23, and 34; species B. Longum and B. infantis in claims 25-27, and 35-37; or treating RRMS in claims 30, 31, 38, and 39. 
De Simone teaches a method of administering a lactic acid bacteria selected from the group consisting of Lactobacillus acidophilus, Lactobacillus brevis, Lactobacillus buchneri, Lactobacillus casei, Lactobacillus catenaforme, Lactobacillus cellobiosus, Lactobacillus crispatus, Lactobacillus curvatus, Lactobacillus delbrueckii, Lactobacillus fermentum, Lactobacillus gasserii, Lactobacillus jensenii, Lactobacillus leichmanii, Lactobacillus minutus, Lactobacillus plantarum, Lactobacillus rhamnosus, Lactobacillus rogosae, Lactobacillus salivarius, Bifidobacterium adolescents, Bifidobacterium angulatum, Bifidobacteriumbifidum, Bifidobacterium breve, Bifidobacterium catenulatum, Bifidobacterium dentium, Bifidobacterium eriksonii, Bifidobacterium infantis (thus the claimed species), Bifidobacterium longum (thus the claimed species), Bifidobacterium plantarum, Bifidobacterium pseudocatenulatum, Bifidobacterium pseudolongum, Streptococcus lactis, Streptococcus raffinolactis , Streptococcus thermophilus or mixtures thereof containing unmethylated cytosine-guanine dinucleotide to treat and/or prevent organ- specific autoimmune disorders, insulin-dependent diabetes mellitus, Multiple Sclerosis (thus the claimed disease) and other encephalomyehtis, etc. (see claim 10).
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to use at least two or three of Lactobacillus, Streptococcus and Bifidobacterium in claims 22, 23, and 34 since Finegold teaches a suitable probiotic mixture is composed of at least one, preferably at least three, more preferably a larger number, of the species listed in Table 2 and others in about the proportions found normally in the colon.
It would also have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to treat RRMS with the claimed probiotics since as evidenced by Wikipedia, Relapsing-remitting MS is a type of MS that is characterized by unpredictable relapses followed by periods of months to years of relative quiet (remission) with no new signs of disease activity.
            It would further have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to the claimed species Bifidobacterium infantis and Bifidobacterium longum to treat MS since De Simone teaches to do so. Since both of the references teach treating MS with probiotics, one of the ordinary skill in the art would have been motivated to combine the teachings of the references together.
         From the teachings of the references, it is apparent that one of the ordinary skills in the art would have had a reasonable expectation of success in producing the claimed invention. 
	        Thus, the invention as a whole is prima facie obvious over the references, especially in the absence of evidence to the contrary.  


Conclusion
             No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIUWEN MI whose telephone number is (571)272-5984.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0775.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Qiuwen Mi/
Primary Examiner, Art Unit 1655